EXECUTION COPY

FIFTH AMENDMENT TO CREDIT AGREEMENT

    This FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), made and
entered into as of July 31, 2000, is by and between Health Risk
Management, Inc., a Minnesota corporation (the "Borrower"), and U.S. Bank
National Association, a national banking association (the "Lender").

RECITALS

    1.  The Bank and the Borrower entered into a Credit Agreement dated as of
May 1, 1998 as amended by a First Amendment dated as of January 27, 1999, a
Second Amendment dated as of June 30, 1999, a Third Amendment dated as of
December 21, 1999 and a Fourth Amendment dated as of April 10, 2000 (as amended,
the "Credit Agreement"); and

    2.  The Borrower desires to amend certain provisions of the Credit
Agreement, and the Bank has agreed to make such amendments, subject to the terms
and conditions set forth in this Amendment.

AGREEMENT

    NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

    Section 1.  Capitalized Terms.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.

    Section 2.  Amendments.  The Credit Agreement is hereby amended as follows:

    2.1  Definitions.  The definition of "Revolving Credit Commitment" contained
in Section 1.1 of the Credit Agreement is amended to read in its entirety as
follows:

    "Revolving Credit Commitment": The maximum unpaid principal amount of
Revolving Loans which may from time to time be outstanding hereunder, being
initially $2,900,000, as the same may be reduced from time to time pursuant to
Section 4.3 and, as the context may require, the agreement of the Bank to make
Revolving Loans to the Borrower subject to the terms and conditions of this
Agreement

    2.2  Mandatory Prepayments.  The Credit Agreement is amended to add the
following Section 4.5(c):

    (c) Within ten Business Days prior to (A) the issuance of any equity
securities of the Borrower or any Subsidiary or (B) the incurrence of any
subordinated debt by the Borrower or any Subsidiary which is subordinated in
right of payment to the payment of the Borrower's obligations under the Credit
Agreement in a manner and to an extent that the Bank has approved in writing
("Subordinated Debt"), the Borrower shall give the Bank written notice of
(i) such issuance of equity securities or incurrence of Subordinated Debt and
(ii) the amount of the net proceeds which the Borrower expects to receive in
connection with such issuance of equity securities or incurrence of Subordinated
Debt. Immediately following the receipt of any proceeds in connection with such
issuance of equity securities or incurrence of Subordinated Debt, the Borrower
shall pay to the Bank such portion of such proceeds designated by the Bank in
its sole discretion, net of the actual cash expenses paid by the Borrower or any
Subsidiary in connection with such issuance or incurrence. Any payments to the
Bank under this Section will be applied first to the installments scheduled
under the Term Note (in inverse order of their maturities), and then to amounts
outstanding under the Revolving Note.

--------------------------------------------------------------------------------

    2.3  Required Refinancing and Equity Investment.  The Credit Agreement is
amended to add the following Section 7.14:

    Section 7.14  Required Refinancing and Equity Investment. By not later than
August 31, 2000, the Borrower will (i) complete the refinancing of not less than
$1,500,000 of trade payables from the Borrower to its trade creditors by
converting said payables into stock of the Borrower, and (ii) raise net proceeds
of not less than $2,000,000 in the form of an equity investment from an existing
shareholder or shareholders of the Borrower. The Borrower will furnish to the
Bank written notice of completion of such events.

    2.4  New Revolving Note.  Exhibit A to the Credit Agreement is hereby
amended to read as set forth on Exhibit A attached to this Amendment.

    Section 3.  Effectiveness of Amendments.  The amendments contained in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

    3.1 This Amendment and the Third Amended and Restated Revolving Note in the
form of Exhibit A hereto (the "Note"), each duly executed by the Borrower.

    3.2 A copy of the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Amendment and the
Note certified as true and accurate by its Secretary or Assistant Secretary,
along with a certification by such Secretary or Assistant Secretary
(i) certifying that there has been no amendment to the Articles of Incorporation
or Bylaws of the Borrower since true and accurate copies of the same were
previously delivered to the Bank, and (ii) identifying each officer of the
Borrower authorized to execute this Amendment, the Note and any other instrument
or agreement executed by the Borrower in connection with this Amendment
(collectively, the "Amendment Documents"), and certifying as to specimens of
such officer's signature and such officer's incumbency in such offices as such
officer holds.

    3.3 Certified copies of all documents evidencing any necessary corporate
action, consent or governmental or regulatory approval (if any) with respect to
this Amendment.

    3.4 A reaffirmation of the Security Agreement in the form of Exhibits B-1
through B-3 attached to this Amendment, duly executed by each of Health Resource
Management, Ltd., HRM Claim Management, Inc., and Institute for Healthcare
Quality, Inc..

    3.5 The Borrower shall have paid an Amendment and Waiver Fee of $5,000.

    3.6 The Borrower shall have satisfied such other conditions as specified by
the Bank, including payment of all unpaid legal fees and expenses incurred by
the Bank through the date of this Amendment in connection with the Credit
Agreement and the Amendment Documents.

    Section 4.  Defaults and Waivers.  

    4.1  Events of Default and Unmatured Events of Default.  The Borrower
defaulted under Section 8.18 of the Credit Agreement by (i) permitting its
Consolidated Net Income to be less than $500,000 as at March 31, 2000 for the
fiscal quarter ended on that date, and (ii) permitting its Consolidated Net
Income to be less than $750,000 as at June 30, 2000 for the fiscal quarter ended
on that date.

    4.2  Waiver.  Upon the date on which this Amendment becomes effective, the
Bank hereby waives the Borrower's Defaults and Events of Default described in
the preceding Section 4.1 (the "Existing Defaults"). The waiver of the Existing
Defaults set forth above is limited to the express terms thereof, and nothing
herein shall be deemed a waiver by the Bank of any other term, condition,
representation or covenant applicable to the Borrower under the Credit Agreement

2

--------------------------------------------------------------------------------

(including but not limited to any future occurrence similar to the Existing
Defaults) or any of the other agreements, documents or instruments executed and
delivered in connection therewith, or of the covenants described therein. The
waivers set forth herein shall not constitute a waiver by the Bank of any other
Default or Event of Default, if any, under the Credit Agreement, and shall not
be, and shall not be deemed to be, a course of action with respect thereto upon
which the Borrower may rely in the future, and the Borrower hereby expressly
waives any claim to such effect.

    Section 5.  Representations, Warranties, Authority, No Adverse Claim.  

    5.1  Reassertion of Representations and Warranties, No Default.  The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Credit Agreement, and (b) there will exist no Default or
Event of Default under the Credit Agreement as amended by this Amendment on such
date which has not been waived by the Bank.

    5.2  Authority, No Conflict, No Consent Required.  The Borrower represents
and warrants that the Borrower has the power and legal right and authority to
enter into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by the Borrower in connection herewith or
therewith by proper corporate, and none of the Amendment Documents nor the
agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which the Borrower is a party or
a signatory or a provision of the Borrower's Articles of Incorporation, Bylaws
or any other agreement or requirement of law, or result in the imposition of any
Lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank. The
Borrower represents and warrants that no consent, approval or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the Bank.

    5.3  No Adverse Claim.  The Borrower warrants, acknowledges and agrees that
no events have been taken place and no circumstances exist at the date hereof
which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Bank with respect to the Borrower's obligations
under the Credit Agreement as amended by this Amendment.

    Section 6.  Affirmation of Credit Agreement, Further References.  The Bank
and the Borrower each acknowledge and affirm that the Credit Agreement, as
hereby amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the Credit Agreement are hereby amended and
shall refer to the Credit Agreement as amended by this Amendment. The Borrower
confirms to the Bank that the Borrower's obligations under the Credit Agreement,
as amended by this Amendment are and continue to be secured by the security
interest granted by the Borrower in favor of the Bank under the Security
Agreement, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit

3

--------------------------------------------------------------------------------

Agreement are incorporated herein by reference and are hereby ratified and
affirmed in all respects by the Borrower.

    Section 7.  Merger and Integration, Superseding Effect.  This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

    Section 8.  Severability.  Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.

    Section 9.  Successors.  The Amendment Documents shall be binding upon the
Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank and the successors and assigns
of the Bank.

    Section 10.  Legal Expenses.  As provided in Section 10.2 of the Credit
Agreement, the Borrower agrees to reimburse the Bank, upon execution of this
Amendment, for all reasonable out-of-pocket expenses (including attorneys' fees
and legal expenses of Dorsey & Whitney LLP, counsel for the Bank) incurred in
connection with the Credit Agreement, including in connection with the
negotiation, preparation and execution of the Amendment Documents and all other
documents negotiated, prepared and executed in connection with the Amendment
Documents, and in enforcing the obligations of the Borrower under the Amendment
Documents, and to pay and save the Bank harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of the Amendment Documents, which obligations of the Borrower shall
survive any termination of the Credit Agreement.

    Section 11.  Headings.  The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.

    Section 12.  Counterparts.  The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

    Section 13.  Governing Law.  THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT
OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

BORROWER:   HEALTH RISK MANAGEMENT, INC.  
   
   
By:  
   
         

--------------------------------------------------------------------------------

 
   
   
Title:  
   
         

--------------------------------------------------------------------------------

 
BANK:  
   
U.S. BANK NATIONAL ASSOCIATION  
   
   
By:  
   
         

--------------------------------------------------------------------------------

 
   
   
Title:  
   
         

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------
